NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 PAMELA D. EVANS, an individual,                 No. 15-55453

                  Plaintiff-Appellant,           D.C. No. 2:13-cv-07407-JFW-
                                                 AGR
   v.

 AFFILIATED COMPUTER SERVICES                    MEMORANDUM*
 INC, a Delaware corporation, authorized to
 do business in the state of California;
 XEROX CORPORATION, a New York
 corporation, authorized to do business in the
 state of California,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Pamela D. Evans appeals pro se from the district court’s judgment holding

Evans in contempt and dismissing her action for failure to comply with court-


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ordered arbitration. We have jurisdiction under 28 U.S.C. § 1291. We review for

an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992)

(failure to comply with court orders); General Signal Corp. v. Donallco, Inc., 787
F.2d 1376, 1379 (9th Cir. 1986) (determination of contempt). We affirm.

      The district court did not abuse its discretion in granting defendants’ motion

for contempt where, on more than one occasion, Evans violated the district court’s

order to arbitrate her employment-based claims. See General Signal Corp., 787
F.2d at 1379 (“Civil contempt occurs when a party fails to comply with a court

order.” (citation omitted)).

      Contrary to Evans’ contentions, the district court properly determined her

claims should proceed to arbitration. See 9 U.S.C. § 4; Chiron Corp. v. Ortho

Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (setting forth de novo

standard of review and explaining that the Federal Arbitration Act “leaves no place

for the exercise of discretion by a district court, but instead mandates that district

courts shall direct the parties to proceed to arbitration on issues as to which an

arbitration agreement has been signed.” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in dismissing Evans’ action on

the basis of her “multiple bad faith violations” of the district court’s order

compelling arbitration. See Pagtalunan v. Galaza, 291 F.3d 639, 642-43 (9th Cir.


                                           2                                     15-55453
2002) (setting forth the factors to consider before dismissing for failure to comply

with a court order).

      The district court did not abuse its discretion in denying Evans’ motion for

reconsideration where Evans failed to set forth any basis for relief. See Marlyn

Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir.

2009) (motions for reconsideration “should not be granted, absent highly unusual

circumstances, unless the district court is presented with newly discovered

evidence, committed clear error, or if there is an intervening change in the

controlling law” (citation omitted)).

      We reject as unsupported by the record Evans’ contentions that the district

court violated her right to due process.

      AFFIRMED.




                                           3                                   15-55453